UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 
   
   
  

 

 

UNITED STATES OF AMERICA,
Case No. 19CR1423-BTM
Plaintiff,
VS.
SERAFIN ZAMORA-GONZLEZ, } ,E ii Ep
Defendant. MAY 8 8 2019

 

{CLERK US DISTRICT Gee
| SOUTHERN B18 rRIOT Oe SALEGRNIA

IT APPEARING that the defendant is now entitled to be diSeharged-for-the-reasoit¥Ant:

 

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

KX OF OF OF OO Oo ®

of the offense(s) as charged in the Indictment/Information:

Ct 1 - 8:1326(a),(b) - Attempted Reentry of Removed Alien (Felony)

 

 

 

(

N
Dated: CT 2D\\4 \ \ | h /
4 Hil Midiser& Seng
United States Magistrate Judge
